IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-51089
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


JACOBO LOEWEN-NEUFELD,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-00-CR-214-1
                         - - - - - - - - - -
                             July 2, 2001
Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jacobo Loewen-Neufeld appeals his conditional guilty plea

conviction for possession with intent to distribute marijuana.

He argues that: (1) the district court erred in denying his

motion to suppress the evidence obtained from a roving border

patrol stop, and (2) his detention unconstitutionally exceeded

the original scope of the stop.

     A border patrol agent conducting a roving patrol may make a

temporary investigative stop of a vehicle only if the agent is

aware of specific articulable facts, together with rational

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-51089
                                 -2-

inferences from those facts, that reasonably warrant suspicion

that the vehicle’s occupant is engaged in criminal activity.      See

United States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975); United

States v. Cortez, 449 U.S. 411, 417-18 (1981).    Consideration of

the relevant factors, viewed in the totality of the circumstances

and in the light most favorable to the Government, indicates that

there was reasonable suspicion for the stop of the pickup truck

driven by Loewen-Neufeld.    See United States v. Inocencio, 40
F.3d 716, 721-22 (5th Cir. 1994).   The district court did not err

in denying Loewen-Neufeld’s motion to suppress.

     Loewen-Neufeld’s argument that his continued detention

exceeded the original scope of the stop was not raised in his

motion to suppress.   Accordingly, it was not preserved for appeal

pursuant to the terms of the conditional guilty plea.    The issue

is, therefore, waived.   See Fed R. Crim. P. 11(a)(2).

     AFFIRMED.